Citation Nr: 1126551	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-30 552	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10.

2.  Entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from April 1946 to February 1948.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.


FINDING OF FACT

In June 2011, the Board was informed that the Veteran died on May [redacted], 2011.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10 at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the claim of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the appeal on the merits as to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10, and the claim of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals, has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated.  



ORDER

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10 is dismissed.

Service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals, is dismissed.



		
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


